                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

MARK DANIEL CROWLEY
ADC #133058                                                                           PLAINTIFF

v.                             Case No. 5:18-cv-00180-KGB/BD

MAQEZ D. NAILOR, et al.                                                           DEFENDANTS

                                             ORDER

        Before the Court is the Recommended Disposition submitted by United States Magistrate

Judge Beth Deere (Dkt. No. 33). Plaintiff Mark Daniel Crowley filed timely objections to the

Recommended Disposition (Dkt. Nos. 34, 35). After careful consideration of the Recommended

Disposition, Mr. Crowley’s objections, and a de novo review of the record, the Court concludes

that the Recommended Disposition should be, and hereby is, approved and adopted in its entirety

as this Court’s findings in all respects (Dkt. No. 33). Further, the Court denies as moot Mr.

Crowley’s motion for status report (Dkt. No. 36).

        The Court writes separately to address Mr. Crowley’s objections (Dkt. Nos. 34, 35). In his

objections filed on September 27, 2018, Mr. Crowley argues that his case falls under the exceptions

for exhaustion of administrative remedies because prison officials failed to comply with

administrative procedures (Dkt. No. 34, at 2-3). Mr. Crowley further argues that his next

administrative remedy was to file a “Step Three” grievance because the “Emergency Grievance”

that he filed automatically counts as a “Step Two” grievance (Id., at 5-6). In his objection filed on

September 28, 2018, Mr. Crowley argues that he could not pursue a “Step 3” grievance until he

first received a response from the prison officials regarding his “Emergency Grievance” (Dkt. No.

35, at 1).
        The Court must dismiss any claim that was not fully exhausted before the date a complaint

was filed. See 42 U.S.C. § 1997e(a) (“No action shall be brought with respect to prison conditions

. . . by a prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted”). There are exceptions to the exhaustion requirement.

For example, prisoners can be excused from exhausting administrative remedies when correction

officials have prevented them from using grievance procedures or when officials have themselves

failed to comply with administrative procedures. Miller v. Norris, 247 F.3d 736, 740 (8th Cir.

2001); Foulk v. Charrier, 262 F.3d 687, 697-98 (8th Cir. 2001). An inmate’s subjective belief

about the effectiveness of the grievance process does not excuse a failure to exhaust, nor does

confusion about exhaustion requirements excuse a failure to exhaust. Chelette v. Harris, 229 F.3d

684, 688 (8th Cir. 2000).

        Mr. Crowley again attached the grievances that he filed on June 15, 2018, and August 1,

2018 (Dkt. No. 34, at 8-10). On those grievance forms, Mr. Crowley had the option of filing a

“Step One,” “Step Two,” or “Emergency Grievance.” (Id.). Mr. Crowley’s grievance from June

15, 2018, was labeled as both “Step One” and “Emergency Grievance,” and his grievance from

August 1, 2018, was labeled as “Step One.” (Id.). As Judge Deere explained in the Recommended

Disposition, an “Emergency Grievance” can count as a “Step Two,” or a formal grievance, if a

problem solver determines that an emergency grievance presents a true emergency (Dkt. No. 33,

at 3). If that determination is made, prison officials must take “corrective action” within 24 hours

of the grievance being filed (Id.). “[H]owever, if the grievance is found to not involve a substantial

risk of personal injury or serious and irreparable harm, it will be returned to the problem solver

and processed under Step One.” (Dkt. No. 20-1, Inmate Grievance Procedure, Ex. A, at 2).




                                                    2
       According to Mr. Crowley, he did not receive a response within 24 hours from prison

officials to the “Emergency Grievance” he filed on June 15, 2018 (Dkt. No. 34, at 1). If prison

officials determine that there is not a substantial risk of personal injury or serious and irreparable

harm, they are not required to respond to an “Emergency Grievance” within 24 hours (Dkt. No.

20-1, Inmate Grievance Procedure, Ex. A, at 2, 6). In that situation, which applies to this case, the

grievance is treated as a “Step 1,” or informal process, and prison officials are required to process

the grievance “within the normal time limits.” (Id.). Therefore, the Court finds that prison officials

complied with administrative procedures.

       Based on the record before the Court, Mr. Crowley has not presented a grievance form

indicating that he filed a “Step Two” grievance. Mr. Crowley has also not presented any evidence

that prison officials did not allow him to file a “Step Two” grievance. Even though he did not

receive a response regarding his “Emergency Grievance,” the “Step Two” grievance was available

to Mr. Crowley; he could have used the same grievance form that he filed previously to file his

“Step Two.” See Miller, 247 F.3d at 740 (finding that § 1997e(a) “does not require exhaustion of

all remedies; it requires the exhaustion of ‘such administrative remedies as are available.’”).

Further, Mr. Crowley’s allegations do not support a claim that a prison official prevented him from

taking this action. Therefore, Mr. Crowley failed to exhaust his administrative remedies by failing

to file a “Step Two” grievance.

       The Court grants defendants Maqez Nailor, Patrick Pierre, Kenneth Starks, William

Straughn, and Latoya Woods’ motion for summary judgment (Dkt. No. 19). Mr. Crowley’s

complaint is dismissed without prejudice (Dkt. No. 2). The Court denies as moot Mr. Crowley’s

motion for status report (Dkt. No. 36).




                                                  3
It is so ordered, this 26th day of October, 2018.



                                          Kristine G. Baker
                                          United States District Judge




                                          4
